 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 2480 
 
AN ACT 
To improve the accuracy of fur product labeling, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Truth in Fur Labeling Act of 2010.  
2.Elimination of exemption to fur product labeling requirements for products containing relatively small quantities or values of fur 
(a)In GeneralSection 2(d) of the Fur Products Labeling Act (15 U.S.C. 69(d)) is amended by striking ; except that and all that follows through contained therein.  
(b)Effective DateThe amendment made by subsection (a) shall take effect on the date that is 90 days after the date of the enactment of this Act.  
3. Exemption for discrete sales by non-retailersSection 3 of the Fur Products Labeling Act (15 U.S.C. 69a) is amended by adding at the end the following: 
 
(g)No provision of this Act shall apply to a fur product— 
(1)the fur of which was obtained from an animal through trapping or hunting; and 
(2)when sold in a face to face transaction at a place such as a residence, craft fair, or other location used on a temporary or short term basis, by the person who trapped or hunted the animal, where the revenue from the sale of apparel or fur products is not the primary source of income of such person.. 
4.Federal trade commission review of fur products name guideNot later than 90 days after the date of the enactment of this Act, the Federal Trade Commission shall publish in the Federal Register notice of, and an opportunity to comment on, a review of the Fur Products Name Guide (16 CFR 301.0). 
5.PAYGO ComplianceThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
